Title: To George Washington from Moses Hazen, 28 October 1780
From: Hazen, Moses
To: Washington, George


                  
                     
                     Sir
                     Camp Soldiers Fortune 28th October 1780
                  
                  I am Honoured with your Excellencys letter of the 21st Current
                     Inclosing the Copy of a Petition from Sundry Canadian Prisoners at
                     Hartford—Some parts of the Petition is True, others are Doubtfull. Whether
                     those Canadians ware actually in Armes, or in the Batteau Service when Taken
                     Prisoners at Discretion by Col. Brown I can not Say; nor is it of any
                     Consequence, as they them Selves own that they ware in Burgoin’s Service—they
                     ware Sent by Col. Brown Prisoners to Boston, at which Place by Genl Gates leave
                     and approbation Major Jones of my Regiment Inlisted a Number of them Near
                     fifty if I remember. the most of which we have now in the field. the others did
                     not Chuse to engage in our Service. they war then Sent to Albany, and from
                     thence to Hartford; Indulged to work in the Country. In the latter part of the
                     year 1778 they ware exchanged as prisoners of War and Sent into New York Some
                     of them engaged in the British Service, the others ware Sent to long Island and
                     ware Imployed in Cuting wood for the Enemies Garrison’s. In the Spring of the
                     year 1779 they ware Sent to Canada on Board a vessell; Retaken in the Gulf of
                     St Laurence by one of the State Ships of the Massachusetts Bay; and Brought
                     into Boston. Messrs Price and McCarty; Two Refugee merchants from Canada
                     Sollicited the Council of the State of Massachusetts Bay, lieve for those
                     Canadians to Return to their own Country which was granted on Conditions that I
                     should Consent or approve of it—as those Canadians have become State prisoners
                     to the massachusetts, the expence in maintaining them was Chargeable to the
                     State only, which for ought I know was an Inducement that led the Council to
                     wish them off their hands—Whether or not I thought it odd that they Should be
                     Sent me in the manner they ware—Consequently I Detained them
                     in Close Confinement; and advised your Excellency therewith and Circumstances
                     attending them. Whereupon your Excellency ordered me to march them Down
                     prisoners with the Regt Which I did and Delivered them over to Genl Howe at
                     Pines Bridge.
                  These Canadians having been Made prisoners of War and once
                     Exchanged—is a Confirmation of the propriety of Detaining them Now as prisoners
                     untill exchanged; more Especially as the enemy ordered those prisoners into New
                     York in hopes of their  into their Service; as many of
                     them did and Took up armes, and the others assisted in Supplying the Troops
                     with Fuel.
                  Several of the Canadian Officers of my Regiment are well
                     acquainted with those Petitioners & their Characters Who say they ware
                     actually in armes in Canada against montgomerys Army. and that on all other
                     occasion they have appeared enimical to American Liberty—Those officer ardently
                     wish that those prisoners may not Return to Canada unless exchanged as
                     prisoners of war—In an other Case any Particular Indulgence
                     Shown them would be Discouraging to those good Men Serving with me; who ware
                     once in the Same predicament I have the Honr to be Your Excellencys most obedt
                     and most Devoted Humle Servt
                  
                     Moses Hazen
                  
               